 

Exhibit 10.1

SECOND AMENDMENT TO
FOREST OIL CORPORATION PENSION TRUST AGREEMENT
AS AMENDED AND RESTATED JANUARY 1, 2002

WHEREAS, Forest Oil Corporation (the “Company”) has heretofore entered into an
agreement with David H. Keyte, Cyrus D. Marter IV, Timothy F. Savoy, and Michael
N. Kennedy (or the individuals who preceded them as trustees or Committee
members) denominated the Forest Oil Corporation Pension Trust Agreement, as
amended and restated as of January 1, 2002 (the “Trust Agreement”); and

WHEREAS, the Company desires to amend the Trust Agreement in certain respects.

NOW, THEREFORE, the parties hereto hereby mutually agree that the Trust
Agreement shall be amended as follows, effective as of February 1, 2006:

1.             The third paragraph of Section 1.23 of the Trust Agreement shall
be deleted and the following shall be substituted therefor:

“The Committee shall furnish an explanation regarding the standard form of
benefit and the Sections 3.02, 3.03 and 5.02 election to each Participant no
less than thirty days before the end of the election period described below
(unless such thirty-day period is waived by an affirmative election in
accordance with the Code and applicable Treasury regulations) and no more than
ninety days before his pension payments commence.  The furnished explanation
shall be written in nontechnical language in a manner calculated to be
understood by the average Participant and shall satisfy the requirements of
Section 417(a)(3) of the Code and the Treasury regulations thereunder. 
Specifically, the furnished explanation shall contain either (a) certain
specific information relating to the benefits available under the Plan to the
particular Participant that satisfies the requirements of Treasury regulation
section 1.417(a)(3)-1(c) or (b) generally applicable information in lieu of
specific Participant information provided that the information provided
satisfies the requirements of Treasury regulation section 1.417(a)(3)-1(d) and
the Participant has the right to request additional information regarding the
Participant’s benefits under the Plan as provided in applicable Treasury
regulations.

Unless a simplified or alternative method of presentation is permitted under
Treasury regulation section 1.417(a)(3)-1(c), the furnished explanation
described in alternative (a) of the preceding sentence shall generally provide
the following specific information relating to each of the optional forms of
benefit presently available under the Plan to the Participant:  (1) a
description of the form of benefit, (2) a description of the eligibility
conditions for the form of benefit, (3) a description of the financial effect of
electing the form of benefit (i.e., the amount payable under the form of benefit
to the Participant during the Participant’s lifetime and the amount payable
after the death of the Participant), (4) a description of the relative value of
the optional form of benefit

1


--------------------------------------------------------------------------------




 

compared to the value of the standard form of benefit in the manner described in
Treasury regulation 1.417(a)(3)-1(c)(2), and (5) a description of any other
material features of the form of benefit.

Unless a simplified or alternative method of presentation is permitted under
Treasury regulation section 1.417(a)(3)-1(d), the furnished explanation
described in alternative (b) of the third sentence of this Paragraph shall
generally provide the following information relating to the standard form of
benefit and each other optional form of benefit generally available under the
Plan:  (i) a description of the form of benefit, (ii) a description of the
eligibility conditions for the form of benefit, (iii) a description of the
financial effect of electing the form of benefit (i.e., the amount payable under
the form of benefit to the Participant during the Participant’s lifetime and the
amount payable after the death of the Participant) (provided, however, that in
lieu of providing a statement of the financial effect of electing an optional
form of benefit or a comparison of relative values based on the actual age and
benefit of the Participant, the explanation may include a chart or other
comparable device showing the financial effect and relative value of the
optional forms of benefit in accordance with Treasury regulation section
1.417(a)(3)-1(d)(2)(i) and which is accompanied with explanations and statements
required under such regulation), (iv) the amount payable to the Participant
expressed in the form of a pension commencing at his Normal Retirement Date or
commencing immediately, (v) a statement that offers to provide the Participant
upon his request to the Committee a statement of financial effect and a
comparison of relative values that is specific to the Participant for any
presently available optional form of benefit and how he may request such
information, and (vi) a statement that, upon the Participant’s request to the
Committee, he may obtain the specific items of Participant-specific information
described in Treasury regulation section 1.417(a)(3)-1(c) with respect to any or
all of the optional forms of benefits available under the Plan to the
Participant with a Pension Starting Date for which the explanation applies and
how he may request such information.

The period of time during which a Participant may make or revoke the election
described in this Section above, shall be the ninety-day period ending on the
later of the date such Participant’s pension payments commence or the thirtieth
day after the information required by this Paragraph has been furnished to the
Participant; provided, however, that a Participant may affirmatively elect (with
spousal consent if required) to waive the requirement that such information be
provided at least thirty days before the end of the election period so long as
the election period does not end, and the Participant’s benefit hereunder does
not commence, until at least eight days after the information required by this
Paragraph has been furnished to the Participant.  In the event of such waiver,
the election period shall end on the later of the date of the waiver or the
eighth day after the information required by this Paragraph has been furnished
to the Participant, and payment of the Participant’s benefit shall commence as
soon as administratively feasible thereafter.”

2


--------------------------------------------------------------------------------




 

2.             As amended hereby, the Trust Agreement is specifically ratified
and reaffirmed.

EXECUTED this 10th day of May, 2006.

EMPLOYEE BENEFITS COMMITTEE

 

 

 

/s/ DAVID H. KEYTE

 

David H. Keyte, Chairman

 

 

 

/s/ CYRUS D. MARTER IV

 

Cyrus D. Marter IV

 

 

 

/s/ TIMOTHY F. SAVOY

 

Timothy F. Savoy

 

 

 

/s/ MICHAEL N. KENNEDY

 

Michael N. Kennedy

 

 

3


--------------------------------------------------------------------------------